

113 S2944 IS: No Social Security for Nazis Act
U.S. Senate
2014-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2944IN THE SENATE OF THE UNITED STATESNovember 19, 2014Mr. Hatch introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Social Security Act to provide for the termination of social security benefits for
			 individuals who participated in Nazi persecution, and for other purposes.1.Short titleThis Act may be cited as the No Social Security for Nazis Act.2.FindingsCongress finds the following:(1)Congress enacted social security legislation to provide earned benefits for workers and their
			 families, should they retire, become disabled, or die.(2)Congress never intended for participants in Nazi persecution to be allowed to enter the United
			 States or to reap the benefits of United States residency or citizenship,
			 including participation in the Nation’s Social Security program.3.Termination of benefits(a)In generalSection 202(n)(3) of the Social Security Act (42 U.S.C. 402(n)(3)) is amended to read as follows:(3)For purposes of paragraphs (1) and (2) of this subsection—(A)an individual against whom a final order of removal has been issued under section 237(a)(4)(D) of
			 the Immigration and Nationality Act on grounds of participation in Nazi
			 persecution shall be considered to have been removed under such section as
			 of the date on which such order became final;(B)an individual with respect to whom an order admitting the individual to citizenship has been
			 revoked and set aside under section 340 of the Immigration and Nationality
			 Act in any case in which the revocation and setting aside is based on
			 conduct described in section 212(a)(3)(E)(i) of such Act (relating to
			 participation in Nazi persecution), concealment of a material fact about
			 such conduct, or willful misrepresentation about such conduct shall be
			 considered to have been removed as described in paragraph (1) as of the
			 date of such revocation and setting aside; and(C)an individual who pursuant to a settlement agreement with the Attorney General has admitted to
			 conduct described in section 212(a)(3)(E)(i) of the Immigration and
			 Nationality Act (relating to participation in Nazi persecution) and who
			 pursuant to such settlement agreement has lost status as a national of the
			 United States by a renunciation under section 349(a)(5) of the Immigration
			 and Nationality Act shall be considered to have been removed as described
			 in paragraph (1) as of the date of such renunciation..(b)Other benefitsSection 202(n) of such Act (42 U.S.C. 402(n)) is amended by adding at the end the following:(4)In the case of any individual described in paragraph (3) whose monthly benefits are terminated
			 under paragraph (1)—(A)no benefits otherwise available under section 202 based on the wages and self-employment income of
			 any other individual shall be paid to such individual for any month after
			 such termination; and(B)no supplemental security income benefits under title XVI shall be paid to such individual for any
			 such month, including supplementary payments pursuant to an agreement for
			 Federal administration under section 1616(a) and payments pursuant to an
			 agreement entered into under section 212(b) of Public Law 93–66.4.NotificationsSection 202(n)(2) of the Social Security Act (42 U.S.C. 402(n)(2)) is amended to read as follows:(2)(A)In the case of the removal of any individual under any of the paragraphs of section 237(a) of the
			 Immigration and Nationality Act (other than under paragraph (1)(C) of such
			 section) or under section 212(a)(6)(A) of such Act, the revocation and
			 setting aside of citizenship of any individual under section 340 of the
			 Immigration and Nationality Act in any case in which the revocation and
			 setting aside is based on conduct described in section 212(a)(3)(E)(i) of
			 such Act (relating to participation in Nazi persecution), or the
			 renunciation of nationality by any individual under section 349(a)(5) of
			 such Act pursuant to a settlement agreement with the Attorney General
			 where the individual has admitted to conduct described in section
			 212(a)(3)(E)(i) of the Immigration and Nationality Act (relating to
			 participation in Nazi persecution) occurring after the date of the
			 enactment of the No Social Security for Nazis Act, the Attorney General or
			 the Secretary of Homeland Security shall notify the Commissioner of Social
			 Security of such removal, revocation and setting aside, or renunciation of
			 nationality not later than 7 days after such removal, revocation and
			 setting aside, or renunciation of nationality (or, in the case of any such
			 removal, revocation and setting aside, or renunciation of nationality that
			 has occurred prior to the date of the enactment of the No Social Security for Nazis Act, not later than 7 days after such date of enactment).(B)(i)Not later than 30 days after the enactment of the No Social Security for Nazis Act, the Attorney
			 General shall certify to the Committee on Ways and Means of the House of
			 Representatives and the Committee on Finance of the Senate that the
			 Commissioner of Social Security has been notified of each removal,
			 revocation and setting aside, or renunciation of nationality described in
			 subparagraph (A).(ii)Not later than 30 days after each notification with respect to an individual under subparagraph
			 (A), the Commissioner of Social Security shall certify to the Committee on
			 Ways and Means of the House of Representatives and the Committee on
			 Finance of the Senate that such individual’s benefits were terminated
			 under this subsection..5.Effective dateThe amendments made by this Act shall apply with respect to benefits paid for any month beginning
			 after the date of the enactment of this Act.